Citation Nr: 1614513	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a service-connected status post right thumb repair with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran presented sworn testimony at a hearing before the undersigned in February 2016.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's right thumb disability is productive of severe functional loss due to symptoms such as pain, weakness, lack of endurance and incoordination that more nearly approximates limitation of motion with a gap of more than two inches between the thumb pad and fingers.  


CONCLUSION OF LAW

The criteria for an initial rating of no more than 20 percent for the Veteran's right thumb disability are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5228 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Because this matter involves an appeal of the initial disability rating assigned, the claim is substantiated and no additional notice is required as to the "downstream" issue of entitlement to a higher initial rating.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the duty to assist, the Board notes that all available, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In addition to obtaining pertinent records, VA has assisted the Veteran by affording him medical examinations in February 2010 and June 2015.  These examinations are adequate because they fully evaluated the nature, extent and severity of the Veteran's service-connected disability.  The examiners conducted appropriate testing, recorded or reviewed the Veteran's subjective complaints, considered the effects of functional loss and offered opinions as appropriate.  Thus, the VA met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. 
§ 3.159(c)(4)(i), and remand for additional examinations as to the issue decided herein is unnecessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran gave testimony at a hearing before the undersigned in February 2016.  His testimony at the hearing reflected that he was aware of the elements of his increased rating claim, and he was asked questions directed at identifying pertinent evidence not associated with the claims file.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.

Higher Initial Rating

The Veteran seeks an initial rating higher than 10 percent for his right thumb disability, which includes degenerative joint disease.  His right thumb is rated as 10 percent disabling under DC 5003-5228, which pertains to limited motion of the thumb as a result of arthritis.  38 C.F.R. § 4.71a; see 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  Throughout the appeal period, his right thumb disability has been productive of pain, deformity, swelling, stiffness, numbness and limitation of motion.  On multiple occasions he reported difficulty gripping and grasping with his right hand due to limitation of motion, decreased strength and decreased dexterity.  He argues that his symptoms and functional loss warrants a higher rating.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In this case, the evidence shows that the Veteran's right thumb symptomatology has remained relatively stable throughout the appeal period.  As such, staged ratings are not warranted. 

Under DC 5228, limited motion of the dominant thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent rating.  Limited motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5228.

A review of the evidence shows that the Veteran's symptoms have more nearly approximated the criteria for a 20 percent rating throughout the appeal period after accounting for functional loss.  During the February 2010 and June 2015 VA examinations, the Veteran was found to have limitation of motion of the right thumb with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers.  However, the competent and credible lay and medical evidence demonstrates that the Veteran's right thumb has been productive of functional loss due to pain, weakness, stiffness, numbness, cramping and swelling that has severely limited the Veteran's ability to grasp or grip objects.  In a January 2010 written statement, the Veteran's co-worker, W.H., noted his observation that the Veteran has had difficulty grasping objects with his right hand and thumb for a number of years.  The Veteran himself reported weakness, stiffness, cramping and swelling in his right thumb, along with a daily inability to move his thumb first thing in the morning, that has persisted throughout the appeal period.  See October 2011 Substantive Appeal; see also April 2014 Written Statement; February 2016 Hearing Tr. at 7-8.  He further reported experiencing flare ups of pain and stiffness when it is cold and rainy, and when he engages in activities such as working on an engine or changing spark plugs.  See Hearing Tr. at 7; see also June 2015 VA Examination Report.  He observed that he has trouble zipping or buttoning his pants and cannot screw a nut onto a bolt due to his weak grip strength.  See id. at 3, 5.  The Veteran and W.H. are competent to provide testimony as to the symptoms they observed, and the Board finds their reports credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The medical evidence of record also shows that the Veteran's right thumb symptoms have resulted in functional loss throughout the appeal period warranting a 20 percent rating.  The February 2010 VA examiner noted that the Veteran has decreased stamina and strength in his right thumb that negatively impacts his ability to push, pull and twist with his right hand.  On examination, he exhibited decreased manual dexterity and strength, and the examiner observed that he performed fine tasks more slowly due to his right thumb disability.  The February 2010 VA examiner also noted that the Veteran's right thumb was deformed in that his metacarpophalangeal joint was significantly enlarged.  The June 2015 VA examiner reported muscle atrophy and a reduction in muscle strength due to the Veteran's right thumb disability.  Although he was able to complete initial range of motion testing, he was unable to perform repeat range of motion testing due to stiffness, swelling and pain.  The June 2015 VA examiner also stated that pain, weakness, lack of endurance, and incoordination contribute to the Veteran's functional loss, and that he exhibits "severe" functional impairment in that he has difficulty gripping with his right thumb and reported frequently dropping objects.  

In light of this evidence, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's right thumb symptomatology and severe functional loss more nearly approximates the criteria for a 20 percent rating.  Despite his exhibiting limitation of motion with a gap of less than one inch between his thumb and fingers, the Board finds that a higher rating is warranted throughout the appeal period in light of his functional loss due to pain, weakness, lack of endurance, incoordination and the other symptoms noted above.  The evidence does not show entitlement to a rating in excess of 20 percent at any point during the appeal period because, even after accounting for functional loss due to the symptoms discussed above, flare-ups and/or with repetitive use over time, the Veteran's right thumb symptomatology does not more nearly approximate amputation or ankylosis of any digit.  Likewise, there is no evidence that he exhibits limitation of motion of multiple digits related to his right thumb disability.  Therefore he is not entitled to a higher rating under any other potentially applicable diagnostic code.  38 C.F.R. § 4.71a, DCs 5003, 5216-5223.


Extraschedular Consideration and Unemployability

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1)(2015).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

Here, the issue of entitlement to an extraschedular rating has not been raised by the Veteran or the evidence of record.  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The symptoms associated with the Veteran's right thumb disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his symptoms of pain, tenderness, numbness, cramping, limitation of motion, stiffness, swelling, decreased muscle strength, muscle atrophy and decreased grip are all contemplated by DC 5228.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).
The Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions; however, the Veteran has no other service-connected disabilities.  Thus, consideration of extraschedular rating based on the combined effect of multiple conditions is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, although the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be an element of appeals for a higher rating in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that it is not at issue in this case.   There is no evidence in the record to suggest that the Veteran's service-connected right thumb disability prevents him from obtaining and/or maintaining gainful employment, and the Veteran has not made such a contention.  Therefore, the Board finds that the current decision need not consider whether he meets the criteria for a TDIU.


ORDER

Subject to the law and regulations governing the payment of VA monetary benefits, an initial rating of no more than 20 percent for service-connected status post right thumb repair with degenerative joint disease is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


